United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                           June 11, 2003

                                               Before

                               Hon. JOEL M. FLAUM, Chief Judge
                               Hon. JOHN L. COFFEY, Circuit Judge
                               Hon. TERENCE T. EVANS, Circuit Judge

No. 02-3006

UNITED STATES OF AMERICA,                               Appeal from the United States
                  Plaintiff-Appellee,                   District Court for the
                                                        Western District of Wisconsin.
       v.
                                                        No. 01-CR-109-C
DANIEL P. BOOS,
                      Defendant-Appellant.              Barbara B. Crabb, Chief Judge.


                                            ORDER

        On May 29, 2003, the defendant-appellant filed a petition for rehearing and petition for
rehearing en banc. All the judges on the original panel have voted to deny a rehearing, and none of
the judges in active service have requested a vote on the petition for rehearing en banc. The petition
for rehearing is therefore DENIED.

       Although the petition for rehearing is denied, the May 15, 2003, opinion is amended in two
respects. On page 1, the last sentence is amended to read “Melby was missing 6 days when his arm
was found.” On page 5, the second full paragraph is amended to read:

           Boos argues that the evidence does not support a finding of guilt even under a
       preponderance of the evidence standard. Investigators found no blood or bullet
       fragments in the basement of the Iron Wings clubhouse, where police suspect the
       murder took place (although at the time of the search they did not think that the
       murder had taken place at the clubhouse, and, as a result, they were not looking for
       hard-to-find pieces of physical evidence such as drops of blood or bullet fragments).